United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1294
                                ___________

James E. Thompson, Sr.,                 *
                                        *
           Appellant,                   *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of South Dakota.
Ron Merwin, Sheriff; John Doe, Meade    *
County, South Dakota, Jail              *   [UNPUBLISHED]
Administrator; Don Holloway, Sheriff,   *
Pennington County, South Dakota;        *
John Doe, Pennington County, South      *
Dakota, Jail Administrator; Lori        *
Hawthorne, Meade County, South          *
Dakota, Jail Medical Employee; Meade    *
County, South Dakota, Jail Employees,   *
Collectively; Pennington County,        *
South Dakota, Jail Employees,           *
Collectively; Sgt. John Doe O’Brien,    *
Sturgis, South Dakota, Police           *
Department; Jesse Sondreal, Meade       *
County, South Dakota, State’s           *
Attorney; William Macy, Magistrate;     *
Robert Haivala, Esq.; Dave Muller,      *
Meade County, South Dakota, Jail        *
Administrator; Tyra Austin, Meade       *
County, South Dakota, Employee,         *
                                        *
           Appellees.                   *
                                   ___________

                             Submitted: February 7, 2007
                                Filed: February 22, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      James E. Thompson, Sr., appeals the district court’s1 order dismissing his 42
U.S.C. § 1983 lawsuit under 28 U.S.C. § 1915A. After careful review of the record,
we find that Thompson’s claims were properly dismissed, and that an extended
discussion would have no precedential value. Accordingly, we affirm. See 8th Cir.
R. 47B.
                      ______________________________




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.

                                         -2-